                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

TOMMY CARVER,                    )
                                 )
          Plaintiff,             )
                                 )
          v.                     )         1:17CV986
                                 )
JOSEPH VALLIERE, et al.,         )
                                 )
          Defendants.            )


                                 ORDER

     The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

December 4, 2019, was served on the parties in this action.

Plaintiff objected to the Recommendation.    (Doc. 51.)

     The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which objection was made and has made

a de novo determination, which is in accord with the Magistrate

Judge’s report.    The court therefore adopts the Magistrate Judge’s

recommendation.

     IT IS THEREFORE ORDERED that the motion for summary judgment

by Defendants Joseph Valliere, Catherine Brown, Mike Williams,

Susan Glover, Kimberly Click, and Deana Loflin (Doc. 40) be GRANTED

with respect to (1) all claims seeking declaratory or injunctive

relief, (2) all claims seeking monetary damages against Movant

Defendants in their official capacity, and (3) as all claims
brought under the Eighth Amendment, and all these claims will be

DISMISSED WITH PREJUDICE.

     IT IS FURTHER ORDERED that all claims seeking monetary damages

against the moving Defendants in their individual capacities for

intentional infliction of emotional distress be DISMISSED WITHOUT

PREJUDICE to Plaintiff’s pursuit of those claims in state court.

     As this resolves all claims in this case, including those as

to persons who were never served in accordance with this court’s

prior notice and warning (Doc. 4), judgment dismissing this action

will be entered contemporaneously with this Order.




                                       /s/   Thomas D. Schroeder
                                    United States District Judge




January 22, 2020




                                2
